DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application was filed 01/25/2021.  Non-final rejection was mailed 06/01/2022.  A response was received 11/01/2022.  Claims 5 and 15 have been canceled.  Claims 1-4, 6-14 and 16 are before the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The rejection of claims 6 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as stated in paper dated 06/01/2022, has been overcome by applicant’s amendments to the claims in paper dated 11/02/2022.  

Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the claims either (1) need to be dependent from a claim having the formula (I) [claim 6] or formula (III) [claim 16] in the claim or (2) the claims need to be amended to be complete and have the full definition of the formula (I) [claim 6] or formula (III) [claim 16] in the claim.  Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


WITHDRAWN REJECTIONS:
The rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Zhang(3), as stated in paper dated 06/01/2022, is withdrawn in view of applicant’s amendments to the claims in paper dated 11/02/2022.  

The rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Zhang(2), as stated in paper dated 06/01/2022, is withdrawn in view of applicant’s amendments to the claims in paper dated 11/02/2022.  

UPHELD REJECTIONS:
The rejection of claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 10273208 (Statsyuk), as stated in paper dated 06/01/2022, is upheld.  As previously stated, Statsyuk teaches compounds on C15L20 that anticipate the formula (I) as pharmaceuticals.  The amendment dated 11/02/2022, has changed the claims from compound claims to composition claims.  The prior art teaches pharmaceutical compositions.  Due to this, the rejection is upheld.    

The rejection of claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9586890 (Statsyuk), as stated in paper dated 06/01/2022, is upheld.  As previously stated, Statsyuk teaches compounds on C13L50 that anticipate the instant formula (I) as pharmaceuticals. The amendment dated 11/02/2022, has changed the claims from compound claims to composition claims.  The prior art teaches pharmaceutical compositions.  Due to this, the rejection is upheld.    


The rejection of claims 1-4 and 7-14 under 35 U.S.C. 102(a)(1) as being anticipated by Zhang(1), as stated in paper dated 06/01/2022, is upheld.  As previously stated, Zhang(1) teaches compounds on page 1650 Figure 2b as pharmaceuticals that anticipate the instant compounds as pharmaceuticals.  Pharmaceuticals inherently contain compositions.  Due to this, the instant claims remain rejected.    

The rejection of claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Kathman, as stated in paper dated 06/01/2022, is upheld.  As previously stated, Kathman teaches compounds in Fig 2as pharmaceuticals that anticipate the instant claims.  Pharmaceuticals inherently contain pharmaceutical compositions, which is instantly claimed.  Due to this, the instant claims remain rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang(1) and Statsyuk (US Pats 10273208 and 9586890).  Zhang(1) teaches a compound that fits within the instant formula (I) in figure 2b page 1650 that  treats trypanosomiasis.  Statsyuk 10273208 teaches compounds on C15L20 as pharmaceuticals that can treat infections including malaria which is a mosquito-borne infection.  Statsyuk 9586890 teaches compounds such as C13L50 that can treat mosquito-borne parasitic infections (paragraph 5).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use a compound taught by Statsyuk or Zhang(1) to treat a VEEV infection with a reasonable expectation of success.  Rationale: The use of a known compound that treats mosquito-borne diseases/infections to treat another mosquito-borne infection would have been within the skill of the ordinary artisan.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D MARGARET M SEAMAN whose telephone number is (571)272-0694. The examiner can normally be reached M-F 7am-330pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D MARGARET M SEAMAN/Primary Examiner, Art Unit 1625